Citation Nr: 0103720	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to a higher rating for retinitis pigmentosa, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a higher rating for migraine headaches, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for postoperative 
residuals of a granuloma, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a higher (compensable) rating for chronic 
inactive pulmonary tuberculosis (PTB).

7.  Entitlement to a higher rating for depression, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1975 and from January 1978 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 RO decision which denied the 
veteran's claims of service connection for low back and skin 
disabilities, and granted his claims of service connection 
for retinitis pigmentosa (rated 30 percent), migraine 
headaches (rated 0 percent), postoperative residuals of a 
granuloma (rated 0 percent), chronic inactive PTB (rated 0 
percent), and depression (rated 10 percent).  In February 
1997, the RO granted the veteran an increased rating to 10 
percent for postoperative residuals of a granuloma; and in 
February 2000, he was granted an increased rating to 10 
percent for his migraine headaches.  The veteran continues to 
appeal to the Board for service connection for low back and 
skin disabilities and for higher ratings for retinitis 
pigmentosa, migraine headaches, postoperative residuals of a 
granuloma, chronic inactive PTB, and depression. 

The main body of the present Board decision concerns the 
veteran's claim for a higher rating for migraine headaches.  
His remaining claims are addressed in the remand portion of 
this decision.


FINDING OF FACT

Migraine headaches occur, on average, three to five times per 
month, and last from 1 to 2 days.


CONCLUSION OF LAW

The criteria are met for a rating of 30 percent and no higher 
for migraine headaches.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that he was 
diagnosed as having migraine headaches and he received 
treatment for such.

VA examinations performed in October 1996 note the veteran's 
history of migraines.

By a December 1996 RO decision, service connection for 
migraine headaches was granted and a 0 percent evaluation was 
assigned.  

VA medical records, dated in 1998, show that the veteran 
received outpatient treatment for migraines.

A December 1999 VA examination report shows that the veteran 
reported having headaches 3 to 4 times per month.  He said 
they could last as long as an entire day.  He said his head 
pain was located behind the eyes and about the frontal area, 
and was sharp and throbbing in nature.  He said he had visual 
changes during a migraine, including bright flashing lights 
and tunnel vision.  He also said he had symptoms of nausea 
and vomiting.  In general, he said his headaches had 
increased, somewhat, in severity.  He said the headaches were 
not precipitated by anything and were relieved when he laid 
down in a quiet room and used medication and an icepack.  
When he had a migraine, he said, he was unable to drive and 
work.  He said he had not worked in the past year.  Following 
an examination, the diagnosis was migraine headaches.

In February 2000, the veteran was granted an increased rating 
from 0 to 10 percent for migraine headaches.

A May 2000 examination report, signed by the veteran's 
private physician, shows that the veteran complained of 
chronic headaches, with occasional blurred vision.  Following 
an examination, the assessments included migraines and 
medication was prescribed.

At an October 2000 Board video-conference hearing, the 
veteran testified that he had migraine headaches, on average, 
4 to 5 times per month.  He said the headaches lasted from 24 
hours to 2 days.  During a headache, he said he experienced 
pain and light sensitivity.  He also said he could not 
function during a headache and had to take medication.  He 
said his previous employer had made accommodations for him 
when he had headaches.

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. 

A 10 percent rating is assigned for migraine headaches, when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assigned for migraine headaches when there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is assigned for migraine headaches when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptibility.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8100.

A review of the medical evidence shows that the veteran has 
consistently reported having migraine headaches three to five 
times per month.  During such headaches, he says, he has pain 
and visual disturbances.  He says he can not work during a 
migraine episode but has to rest and take medication.  The 
aforementioned symptomatology clearly exceeds the criteria 
for a 10 percent rating; rather, it more nearly approximates 
the criteria for a 30 percent rating.

The evidence does not show that the veteran meets the 
requirements for a 50 percent rating.  In this regard, it is 
noted that while he, reportedly, has more than one attack per 
month, there is no objective evidence showing that he has 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptibility, and such 
symptoms are required for a 50 percent rating.  While it is 
acknowledged that he has not worked in the last year, there 
is no evidence showing that such unemployment is attributable 
to his migraine headaches. 

In light of the above evidence, a 30 percent evaluation, but 
no higher, for migraine headaches is warranted.


ORDER

A 30 percent rating for migraine headaches is warranted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A.  Service Connection Claims

Subsequent to the RO's December 1996 decision, new 
requirements for the development of claims were added to the 
law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claim must be developed 
in accordance with these new and binding requirements.

Pursuant to the Veterans Claims Assistance Act, this case 
must now be remanded so that the veteran may be afforded a VA 
examination in order to determine the nature and etiology of 
any low back and skin disabilities.  A remand is necessary as 
none of the medical opinions on file, adequately address the 
etiology of the aforementioned conditions. 

Additionally, it is noted that the veteran has asserted that 
his skin disability began during his Persian Gulf service.  
When he was furnished a statement of the case in April 1997 
(and in subsequent supplemental statements of the case) he 
was not notified of all the appropriate laws and regulations 
pertinent to his claim, including 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 which pertain to disabilities (undiagnosed 
illnesses) incurred during Persian Gulf service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board cannot decide a claim on a basis other than 
that developed and adjudicated by the RO if the veteran might 
be prejudiced by such action.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the case must be remanded so that 
application of all appropriate laws and regulations 
(discussed above) can be made and so that the veteran's 
procedural rights are protected insofar as his being given 
adequate notice of the basis on which the claim was decided.  
The veteran must also be given an opportunity to present 
evidence in support of his claim on an informed basis, that 
is, with knowledge of the actual basis on which the claim was 
decided.

B.  Increased Rating Claims

1.  Retinitis Pigmentosa

At his October 2000 videoconference hearing, the veteran 
indicated that since his last eye examination there had been 
a notable decrease in his eyesight.  Records on file show 
that he last underwent eye examinations in December 1999 at 
the VA and at Wake Forest University Eye Center.  Because the 
veteran's statements suggest that the most recent examination 
on file does not accurately represent the severity of his eye 
condition (retinitis pigmentosa), another examination is 
warranted. 

2.  Postoperative Residuals of a Granuloma and Chronic 
Inactive PTB

A review of the claims file reveals that the veteran last 
underwent pulmonary function testing in December 1999, at 
which time various findings were reported; but there is no 
recent evidence on file, from that examination or otherwise, 
indicating his DLCO (SB), and such measurement is required in 
order to fairly apply the rating criteria pertaining to his 
chronic inactive PTB.  38 C.F.R. § 4.97. Diagnostic Code 
6731.  Thus, the veteran should undergo another, more 
comprehensive, VA respiratory examination.  Additionally, it 
is noted that his service-connected postoperative residuals 
of a granuloma are rated based on his thoracotomy scar.  He 
has consistently complained that the scar is painful.  
Medical evidence on file objectively shows that his scar has 
been described as "spitting."  Since the veteran has yet to 
undergo a VA dermatological examination, such should be 
scheduled in order to better determine the severity of his 
scar.


3.  Depression

A review of the claims file reveals that the veteran last 
underwent a VA psychiatric compensation examination in 
December 1999.  The diagnosis was depression, not otherwise 
specified, in partial remission.  The veteran was also 
assigned a global assessment of functioning (GAF) score of 
60; however, an explanation of the meaning of the score was 
not given.  It is noted that a GAF score is a critical piece 
of evidence which serves to quantify the degree of the 
veteran's social and industrial impairment.  It is also noted 
that the Board is precluded from exercising its own 
independent judgment in interpreting evidence regarding the 
extent of psychiatric impairment and must consider primarily 
the characterizations of disability made by medical 
professionals.  Massey v. Brown, 7 Vet. App. 204 (1994).  As 
the 1999 VA examination report does not provide findings 
stated in terms consistent with the applicable rating 
criteria, a new VA examination is required.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Finally, an attempt should also made to secure outstanding 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

3.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for back, 
skin, eye, respiratory, and psychiatric 
problems including but not limited to the 
VA facility in Fayetteville, North 
Carolina, "Baptist Hospital," Eden 
Internal Medicine, and Wake Forest 
University Eye Center.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159.

4.  The veteran should be scheduled for 
an orthopedic examination.  All studies 
deemed appropriate, including x-rays and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  It is essential that 
the examiner review the claims folder and 
a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran have a low back 
disability?

b.  What is the date of onset of any low 
back disability?

c.  Is it at least as likely as not that 
any low back disability is the result of 
a disease or injury he had in military 
service?

5.  The veteran should be scheduled for a 
dermatological examination.  All findings 
should be set forth in detail.  It is 
essential that the examiner review the 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

With regard to his claim of service 
connection for a skin disability: 

a.  The examiner should note and detail 
the veteran's skin symptoms which 
reportedly began during his Persian Gulf 
service.

b.  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported skin symptoms.

c.  If there are objective indications 
that the veteran is suffering from skin 
symptoms, the examiner must determine 
whether the symptoms can be attributed to 
a known clinical diagnosis.  

d.  If there is a known clinical 
diagnosis, it should be stated and the 
etiology of such described, including 
whether it is at least as likely as not 
that it is attributable to service. 

e.  For those symptoms and conditions 
that cannot be attributed to a known 
clinical diagnosis, the examiner should 
be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Persian Gulf War, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

With respect to the veteran's claim for a 
higher rating for postoperative residuals 
of a granuloma:

f.  The veteran should describe the 
veteran's thoracotomy scar.

g.  Is the scar superficial, and poorly 
nourished with repeated ulceration?

h.  Is the scar tender and painful on 
objective demonstration?

i.  Does the scar cause any limitation of 
function of the effected part?

j.  Does the veteran have a "spitting" 
scar?  If so, explain this term and 
describe in detail all disabling 
manifestations resulting from the 
"spitting" scar. 

6.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
severity of his service-connected chronic 
inactive PTB.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed, including pulmonary function 
tests, with all findings necessary for 
rating under the new criteria, including 
FEV-1, FEV-1/FVC, and DLCO (SB).  Any 
symptomatology attributable to his 
chronic inactive PTB should be described 
in detail. In the report of the 
examination, the examiner should also 
respond specifically to each of the 
following items:

a.  What is the percentage of predicted 
value of the veteran's FEV-1?

b.  What is the veteran's FEV-1/FVC?

c.  What is the veteran's DLCO (SB)?

d.  What is the veteran's maximum oxygen 
consumption, stated in ml/kg/min (with 
cardiorespiratory limit)?

e.  Does the veteran have cor pulmonale?

f.  Does the veteran have ventricular 
hypertrophy?

g.  Does the veteran have pulmonary 
hypertension (shown by Echo or cardiac 
catheterization)?
 
h.  Does the veteran have episodes of 
acute respiratory failure?

i.  Does the veteran require oxygen 
therapy?

7.  The veteran should be scheduled for 
an ophthalmologic examination to evaluate 
the severity of his service-connected 
retinitis pigmentosa.  The claims folder, 
a copy of the relevant rating criteria 
(38 C.F.R. §§ 4.76, 4.76a), and a copy of 
the Board's remand must be made available 
to the examiner for review prior to the 
examination.  All findings, including 
visual acuity and field of vision, should 
be reported in detail.  Measurement of 
the veteran's field of vision should be 
reported, in accordance with 38 C.F.R. 
§ 4.76 and 4.76a.

8.  The veteran should be scheduled for a 
psychiatric examination to evaluate the 
severity of his depression.  The claims 
folder and a copy of Board's remand must 
be made available to the examiner for 
review prior to the examination.  All 
findings should be reported in detail.  
The examiner should provide an answer to 
the following questions:

a.  Does the veteran's depression require 
constant medication?

b.  Does the veteran have a depressed 
mood?

c.  Does the veteran have chronic sleep 
impairment?

d.  Does the veteran have a flattened 
affect?

e.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

f.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

g.  Does the veteran have difficulty in 
understanding complex commands?

h.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

i.  Does the veteran have impaired 
judgment?

j.  Does the veteran have impaired 
abstract thinking?

k.  Does the veteran have disturbances of 
motivation and mood?

l.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

m.  Does the veteran have suicidal 
ideation?

n.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

o.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

p.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

q.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

r.  Does the veteran have spatial 
disorientation?

s.  Does the veteran neglect his personal 
appearance and hygiene?

t.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)? 

u.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

v.  Does the veteran had persistent 
delusions or hallucinations?

w.  Does the veteran have grossly 
inappropriate behavior?

x.  Is the veteran in persistent danger 
of hurting himself or others?

y.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

z.  Is the veteran oriented to time 
and/or place?

aa.  Is the veteran demonstrably unable 
to obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical GAF score, as 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  This score should be based 
only on the veteran's service-connected 
psychiatric disability.  It is imperative 
that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of 
Thurber v. Brown, 5 Vet. App. 119 (1993). 

If the examiners can not answer any of 
the questions (listed above) or complete 
any of the actions requested he should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

9.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

10.  Thereafter, the RO should adjudicate 
the veteran's claims.  If the claims are 
not resolved to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case (SSOC) 
which contains a citation to the 
applicable laws and regulations.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
Member, Board of Veterans' Appeals

 



